EXHIBIT 10.1 OFFICE LEASE KILROY REALTY INNOVATION CORPORATE CENTER KILROY REALTY, L.P. a Delaware limited partnership, as Landlord, and ST BERNARD SOFTWARE, INC., a Delaware corporation, as Tenant. TABLE OF CONTENTS Page ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS 5 ARTICLE2 LEASE TERM; TERMINATION RIGHT 9 ARTICLE3 BASE RENT 11 ARTICLE4 ADDITIONAL RENT 12 ARTICLE5 USE OF PREMISES 22 ARTICLE6 SERVICES AND UTILITIES 23 ARTICLE7 REPAIRS 26 ARTICLE8 ADDITIONS AND ALTERATIONS 27 ARTICLE9 COVENANT AGAINST LIENS 30 ARTICLE10
